Citation Nr: 0837879	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
right patellar injury to include arthritis. 

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
back injury to include arthritis. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1951 to March 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

In February 2007, pursuant to 38 C.F.R. § 20.900(c), the 
Board advanced the case on the appeals docket.  38 U.S.C.A. 
§ 7107(a)(2).

In a decision in March 2007, the Board denied the veteran's 
application to reopen the claims of service connection for 
residuals of a right patellar injury to include arthritis and 
for residuals of a back injury to include arthritis.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2008, the Court granted a Joint Motion of the parties, the 
Secretary of VA and the veteran, who was then represented by 
counsel, which was limited to representation only before the 
Court, and vacated the Board's decision and remanded the 
claims for compliance with the instructions in the Joint 
Motion.  

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

In the Joint Motion, the parties agreed that the notice under 
the Veterans Claims Assistance Act of 2000 was insufficient, 
citing Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In order to comply with the Court's Order, further procedural 
due process is needed. Accordingly, the case is REMANDED for 
the following action:

1. Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
providing the VCAA notice include the 
following: 

a). The claims of service connection for 
residuals of a right patellar injury to 
include arthritis and for residuals of a 
back injury to include arthritis were 
previously denied in a rating decision in 
September 2004 on grounds that the 
additional evidence was not new and 
material as the evidence failed to show 
that the right patellar injury to include 
arthritis and the residuals of a back 
injury to include arthritis were incurred 
in service or the evidence failed to show 
that the post-service right knee and back 
disabilities were related to service. 

"New evidence" means evidence not 
previously submitted to agency 
decisionmakers. 

"Material evidence" means evidence that, 
by itself or when considered with previous 
evidence of record, relates to an 
unestablsihed fact necessary to  
substantiate the claim. 



"New and material evidence" can be 
neither cumulative nor redundant of the 
evidence of record at the time of the last 
prior denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

b). The type of evidence and information 
that is necessary to establish the 
underlying claim of service connection, 
that is, evidence of an injury, disease, 
or event causing an injury or disease 
during service; evidence of current 
disability; and evidence of a relationship 
between the current disability and the 
injury, disease, or event causing an 
injury or disease during service.  The 
notice should include presumptive service 
connection for arthritis as a chronic 
disease. 

2. After the above development has been 
completed, adjudicate the claims.  If any 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

